 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 733 
In the House of Representatives, U. S.,

September 23, 2009
 
RESOLUTION 
A resolution expressing condolences to the people and Government of Taiwan in the aftermath of the devastating typhoon that struck the central and southern regions of the island on August 8, 2009. 
 
 
Whereas Typhoon Morakot hit the island of Taiwan on August 8, 2009, dropping approximately 2.6 meters or 102 inches of rain, more than half the average annual rainfall in many places;  
Whereas central and southern Taiwan were hardest hit by the storm;  
Whereas mudslides overwhelmed some places in south Taiwan, including the village of Hsiaolin, where 247 homes were lost;  
Whereas floods or mudslides damaged more than 191,936 homes;  
Whereas infrastructure and farm losses alone have totaled approximately $46,500,000,000 in Taiwanese dollars to date;  
Whereas the devastation left by Typhoon Morakot is the worst the island has seen in 50 years;  
Whereas as of late August 2009, the official death toll reached 602 with an additional 81 missing, where many of those are believed to be buried by mud in the village of Hsiaolin, which was almost completely covered in a mudslide triggered by several days of extremely heavy rainfall;  
Whereas beginning on August 22, 2009, Taiwan held a three-day mourning period in memory of those who were killed in mudslides and floods after Typhoon Morakot;  
Whereas the United States assisted efforts by providing Marine Corps C–130 aircraft from Marine Corps Air Station Futenma on Okinawa to deliver humanitarian relief supplies in addition to KC–130 aircraft and MH 53 and MH 60 helicopters from strategic United States bases located in Japan;  
Whereas on March 24, 2009, the House of Representatives passed H. Con. Res. 55 to mark the 30th anniversary of the enactment of the Taiwan Relations Act (Public Law 96–8), codifying in law the basis for continued commercial, cultural, and other relations between the United States and the Republic of China (Taiwan); and  
Whereas Taiwan has been a steadfast ally of the United States and a responsible and compassionate member of the world community: Now, therefore, be it  
 
That the House of Representatives— 
(1)mourns the terrible loss of life caused by Typhoon Morakot that occurred on August 8, 2009, in Taiwan;  
(2)expresses its deepest condolences to the families of the many victims;  
(3)recognizes the deep ties between the United States and Taiwan and expresses continued solidarity with its people during this time of crisis; and  
(4)expresses gratitude to the people of the United States who have generously supported those humanitarian aid agencies working to assist the people of Taiwan in this time of need.  
 
Lorraine C. Miller,Clerk.
